Case 1:19-cv-01959-SEB-MJD Document 23 Filed 07/17/19 Page 1 of 2 PageID #: 134



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 MARY J. FREDERICK,                              )
 JOHN JUSTIN COLLIER,                            )
 WILLIAM L. MARKS, JR.,                          )
 MINNIE LEE CLARK,                               )
 COMMON CAUSE INDIANA,                           )
                                                 )
                           Plaintiffs,           )
                                                 )
                        v.                       )        No. 1:19-cv-01959-SEB-MJD
                                                 )
 CONNIE LAWSON in her official capacity as )
 Secretary of State,                             )
 ST. JOSEPH COUNTY ELECTION BOARD, )
 M. CATHERINE FINELLO in their official          )
 and individual capacities as members of the St. )
 Joseph County Election Board,                   )
 RITA L. GLENN in their official and             )
 individual capacities as members of the St.     )
 Joseph County Election Board,                   )
 MURRAY WINN in their official and               )
 individual capacities as members of the St.     )
 Joseph County Election Board,                   )
                                                 )
                           Defendants.           )

 ORDER DENYING AS MOOT DEFENDANTS’ MOTION TO DISMISS (DKT. 8)

        On May 16, 2019, Plaintiffs sued Defendants under 42 U.S.C. § 1983 for voting-

 rights violations. Dkt. 1. On June 6, 2019, Defendants moved to dismiss for lack of

 jurisdiction and failure to state a claim. Dkt. 8. See Fed. R. Civ. P. 12(b)(1), 12(b)(6). On

 June 27, 2019, Plaintiffs filed an amended complaint. Dkt. 14. See Fed. R. Civ. P.

 15(a)(1)(B). On July 11, 2019, Defendants renewed their motion to dismiss on

 substantially similar grounds. Dkt. 16.



                                               1
Case 1:19-cv-01959-SEB-MJD Document 23 Filed 07/17/19 Page 2 of 2 PageID #: 135



        We conclude that Defendants’ original motion to dismiss of June 6, 2019, has

 been mooted by Plaintiffs’ amended complaint of June 27, 2019, and by Defendants’

 second motion to dismiss of July 11, 2019.

        Defendants’ original motion to dismiss, Dkt. 8, is therefore DENIED AS MOOT.

        IT IS SO ORDERED.


       Date:         7/17/2019                    _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
 Distribution:                                     Southern District of Indiana

 Peter John Agostino
 ANDERSON AGOSTINO & KELLER P.C.
 agostino@aaklaw.com

 Bradley P. Colborn
 ANDERSON AGOSTINO KELLER PC
 colborn@aaklaw.com

 Jefferson S. Garn
 INDIANA ATTORNEY GENERAL
 Jefferson.Garn@atg.in.gov

 William R. Groth
 FILLENWARTH DENNERLINE GROTH & TOWE LLP
 wgroth@fdgtlaborlaw.com

 Parvinder Kaur Nijjar
 INDIANA ATTORNEY GENERAL
 parvinder.nijjar@atg.in.gov

 Mark W. Sniderman
 FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
 msniderman@findlingpark.com




                                              2
